UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                               No. 10-4593
                              _____________

                         FREDERICK T. RAY, III
                                       Appellant,

                                     v.

WALTER REED, Major; WARDEN JOHN MASTERS; D. EDWARD MCFADDEN;
 RAMON RUSTIN; CAPTAIN DONALD DOUGHERTY; ROBERT WILSON;
MORGAN TAYLOR; PHILLIP WALKER; SGT. SCOTT GRAHAM; O. MILLER,
        LT.; BOHN, Lt.; BROOKS, Sergeant; MS. LAWSON, CPL
                           _____________

                               No. 10-4619
                              _____________

                         FREDERICK T. RAY, III,
                                       Appellant,

                                     v.

THOMAS A. MADONNA, SGT.; MCCARTHY, CPL.; YANCIK, CPL.; ZEPP, SGT.;
   CAPTAIN FORD, CO; POLICE OFFICER SOTO, CO.; R. WILSON, CAPT.;
  WALKER, CAPT.; SERGE, LT.; BOYD, Guard, CPL; DUANE, COUNSELOR;
           POLICE OFFICER FORBES, LT.; RAMON RUSTIN,
                         DEPUTY WARDEN
                           _____________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                        (D.C. Nos. 04-805 & 04-810)
                 District Judge: Honorable John P. Fullam

                         Argued on April 19, 2012

           Before: McKEE, Chief Judge, SLOVITER, Circuit Judge
                          and O’CONNOR, Associate Justice (Ret.) ∗

                                       _____________

                                    JUDGMENT ORDER
                                      _____________

          These consolidated cases were heard on the record from the United States District

Court for the Eastern of Pennsylvania and were argued on April 19, 2012. ∗∗

          AND NOW in consideration of oral argument and briefs that were submitted, it is

hereby ADJUDGED and ORDERED that the judgments of the District Court entered

November 9, 2010, are hereby affirmed and, with the exception of the denial of the

motion to consolidate, the Order issued by the Clerk of this Court on February 25, 2011,

is hereby reinstated. Each Party to Pay Own Costs.

                                            BY THE COURT:

                                            /s Theodore A. McKee
                                            Chief Judge
Attest:

/s/Marcia M. Waldron
Clerk

Dated: May 14, 2012



          ∗
        Hon. Sandra Day O’Connor, Associate Justice (Ret.) of the Supreme Court of the
United States, sitting by designation.
          ∗∗
         We note that the attorneys and students representing Appellant appeared pro
bono. We thank them for taking these cases on a pro bono basis and for the very able and
professional way in which they handled the representation and argument before the
Court.